Citation Nr: 0503057	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-24 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye condition. 

2.  Entitlement to an increased rating for service-connected 
chronic right knee strain.

3.  Entitlement to a higher evaluation for service-connected 
post-traumatic stress disorder.  

4.  Entitlement to an effective date prior to September 4, 
2001, for a 50 percent rating for service-connected post-
traumatic stress disorder.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975, and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In August 1999, the RO denied the veteran's 
claim of entitlement to service connection for "an eye 
condition due to sand exposure in Gulf War," and denied 
claims of entitlement to increased ratings for service-
connected chronic right knee strain, evaluated as 10 percent 
disabling, and post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.  The veteran appealed all 
decisions.  In May 2002, the RO granted the veteran's claim 
of entitlement to an increased rating for PTSD to the extent 
that it increased the rating for this disability to 50 
percent.  The RO assigned an effective date of September 4, 
2001 for the 50 percent rating.  The veteran has appealed the 
issue of entitlement to an earlier effective date for the 50 
percent rating.  The Board has determined that the issues are 
more accurately characterized as stated on the cover page of 
this decision.  


FINDINGS OF FACT

1.  The veteran does not have an eye condition as a result of 
his service.  

2.  The veteran's chronic right knee strain is productive of 
no more than slight recurrent subluxation or lateral 
instability.

3.  Prior to September 4, 2001, the veteran's PTSD is 
manifested by symptoms that include nightmares, depression, 
and sleep disturbance; his PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

4.  As of September 4, 2001, the veteran's service-connected 
PTSD is shown to be productive of symptoms that include 
nightmares, depression, and sleep disturbance; his 
psychiatric disorder has not resulted in occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  An eye condition was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 
(2004).  

2.  The criteria for a rating in excess of 10 percent for 
chronic right knee strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 
(2004).  

3.  Prior to September 4, 2001,the schedular criteria for the 
assignment of a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2004).  

4.  As of September 4, 2001, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130; Diagnostic Code 9411 (2004).

5.  The criteria for an effective date prior to September 4, 
2001 for a 50 percent rating for service-connected post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1999, May 2002 and May 2003 
decisions that the evidence did not show that the criteria 
for service connection for the claimed condition, for 
increased ratings for the claimed conditions, and/or for an 
earlier effective date for a 50 percent rating for PTSD, had 
been met.  Those are the key issues in this case, and the 
decisions, as well as the November 2000 statement of the case 
(SOC), and the supplemental statements of the case (SSOCs) 
informed the appellant of the relevant criteria.  In 
addition, in June and October of 2003, the RO sent the 
veteran letters notifying him of his and VA's respective 
duties to obtain evidence (hereinafter "VCAA notification 
letters").  These letters identified the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the content of the RO's VCAA notification 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letters, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  The veteran was informed that VA 
would obtain relevant records from any Federal agency, which 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  He 
was told that VA would make reasonable efforts on his behalf 
to obtain relevant records not held by a Federal agency, 
which may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  The veteran was requested to identify all 
relevant treatment and to complete authorizations (VA Forms 
21-4142) for all evidence that he desired VA to attempt to 
obtain.  He was notified that it was still his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  There is no record of a reply.  It therefore appears 
that the all elements required for proper notice under the 
VCAA, to include the "fourth element" as set forth in 
Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letters 
were sent to the veteran after the RO's August 1999 decision 
that is the basis for this appeal.  In this case, however, 
the RO's August 1999 decision was decided prior to the 
enactment of the VCAA.  In such a case, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA notification letters were provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the letters 
were sent, the case was readjudicated and in August 2004, a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Finally, a 
separate VCAA notice as to the claim for an earlier effective 
date for the 50 percent rating for PTSD is not required.  See 
VAOPGCPREC 8-2003 (December 22, 2003) (if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The claims 
files include the veteran's service medical records, and VA 
and non-VA medical reports.  With regard to the increased 
ratings claims, the veteran has been afforded examinations 
covering the claimed conditions.  With regard to the claim 
for service connection for an eye condition, as discussed 
infra, the veteran is not shown to have a compensable eye 
disorder.  Therefore, a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for 
an eye disorder.  He argues that he has an eye disorder due 
to exposure to sand during service in Southwest Asia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2004); see also Beno v. Principi, 3 Vet. App. 
439 (1992).  

The veteran's service medical records, to include records 
from the Army National Guard dated inbetween his first and 
second periods of active duty, do not show treatment for, or 
a diagnosis of, an eye disorder.  A December 1990 report 
notes the veteran's "frame size" and "temple" measurement, 
and appears to show that he received a prescription for 
glasses.  The veteran's separation examination report, dated 
in April 1991, shows that his eyes, "opthalmoscopic," 
pupils, and ocular motility, were all clinically evaluated as 
normal.  

The other medical evidence of record consists of VA and non-
VA reports dated between 1978 and 2004.  This evidence 
includes VA outpatient treatment reports, dated in March 
1996, which show that the veteran received treatment for 
complaints of getting a piece of metal in his eye while 
working with a drill.  He denied any previous history of eye 
disorders, although he reported being hit with a tree branch 
in the right eye "years ago."  A tiny metallic corneal 
foreign body with surrounding epithelial defect was noted.  
The assessments were possible foreign body, right eye, and 
corneal abrasion (noted as "healed").  A letter from F. 
Hampton Roy, M.D., dated in July 2000, notes that the 
veteran's right eye had corneal scarring, and that both eyes 
had pingueculum.  The report indicates the following: the 
veteran reported getting a lot of sand in his eyes in 1991, 
and getting hit by a tree limb O.S. (left eye) 12 years 
before, his best correction vision was 20/20 in both eyes, 
and he was given a prescription for bifocals.  The impression 
was cats (cataracts) O.U. (bilaterally), pingueculum, O.U.

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he wore glasses, but do 
not show treatment for, or a diagnosis of, a compensable eye 
disorder (i.e., other than refractive error).  The first 
post-service medical evidence of a compensable eye disorder 
comes in March 1996.  This is approximately five years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the March 1996 records indicate that the veteran 
received treatment for an eye injury he sustained while 
working with a drill.  Furthermore, there is no competent 
evidence showing that a compensable eye condition was caused 
or aggravated by service.  Finally, to the extent that the 
veteran may have defective visual acuity, under 38 C.F.R. 
§ 3.303(c), refractive error of the eye, is not a disease or 
injury within the meaning of applicable legislation.  Thus, 
the veteran's refractive error of the eyes may not be 
regarded as a disability for the purpose of awarding 
compensation benefits.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claim for service connection must be denied.

III.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

A.  Right Knee Disorder

In August 1991, the RO granted service connection for chronic 
right knee strain.  The RO assigned a 10 percent evaluation 
for this disability.  In December 1998, the veteran filed a 
claim for an increased rating.  In August 1999, the RO denied 
the claim.  The veteran has appealed.  

The veteran's service medical records indicate that he 
injured his right knee in March 1991, after he fell into a 
hole while walking around at night.  In April 1991, a small 
retropatellar osteophyte was noted.  Subsequent assessments 
included chronic right knee pain and right knee PFS 
(patellofemoral pain syndrome).  A November 1978 VA 
examination report noted that there were no objective 
findings, and that an X-ray of the right knee was normal.  A 
VA X-ray report, dated in September 1995, was normal.  See 38 
C.F.R. § 4.1.  

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1998 and 2004.  

A VA examination report, dated in July 1999, shows that the 
veteran complained of constant pain in his right knee.  On 
examination, no edema, effusion or deformity was noted.  The 
relevant impression was chronic right knee strain.  An 
accompanying X-ray report was normal.  

A report from D. Gordon Newburn, M.D., dated in November 
2000, states that examination of the right knee was benign, 
except for tight hamstrings limiting full extension and 
significant pain with patellar grind.  Patellar tracking 
appeared normal.  There was "remarkably little 
patellofemoral crepitus with range of motion."  X-rays of 
the right knee were within normal limits.  The relevant 
diagnosis was chondromalacia patella on the right.  

A VA joints examination report, dated in November 2002, shows 
that the veteran complained of right knee pain.  On 
examination, there was no ligament laxity or subluxation of 
the right knee.  The relevant diagnosis was residuals of 
right knee strain.  

The Board finds that a rating in excess of 10 percent under 
DC 5257 is not warranted.  The November 2002 VA joints 
examination report shows that there was no ligament laxity or 
subluxation of the right knee.  There is no countervailing 
medical evidence to show that the veteran's right knee is 
productive of moderate recurrent subluxation or lateral 
instability.  Therefore, the Board finds that the criteria 
for a higher rating under DC 5257 have not been met.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown , 9 
Vet. App. 7, 9 (1996).

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256 (2004), a 20 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion.  Under 38 C.F.R. 
§ 4.71a, DC 5260 (2004), a 20 percent evaluation is warranted 
where knee flexion is limited to 30 degrees.  Under 38 C.F.R. 
§ 4.71a, DC 5261 (2004), a 20 percent evaluation is warranted 
where knee extension is limited to 15 degrees.  However, in 
this case there is no evidence of ankylosis of the right 
knee.  The range of motion in the right knee has been 
recorded as showing that there is flexion to 90 degrees, 
and/or extension to 0 degrees.  See July 1999 and November 
2002 VA examination reports.  Accordingly, the criteria for a 
compensable rating under DC's 5256, 5262, 5260 and 5261 have 
not been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, the 
July 1999 VA examination report notes that the veteran walked 
with a limp and that he could not squat.  Dr. Newbern's 
report notes that there were no real complaints of numbness 
or weakness, and that the symptoms were irregular.  An 
October 2002 report from Janelle Van Zandt, M.D., similarly 
notes that there was "no joint pain, crepitus, joint 
swelling or hot joints."  All tested muscles, to include 
muscles of the lower extremities, had normal power, tone and 
nutrition.  In summary, there is no medical evidence showing 
that the veteran has such symptoms as muscle atrophy, 
neurological impairment or incoordination.  Based on the 
foregoing, the Board finds that, when the ranges of motion in 
the right knee are considered together with the evidence of 
functional loss due to right knee pathology, the evidence 
does not support a conclusion that the loss of motion in the 
right knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that as the veteran is not eligible for an 
additional rating for arthritis of the right knee, as there 
is no X-ray evidence of arthritis.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  Therefore, a separate rating for 
right knee arthritis is not warranted.  

B.  PTSD

In January 1997, the Board granted service connection for 
PTSD.  In March 1997, the RO evaluated the veteran's PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The RO 
assigned a 30 percent evaluation under DC 9411, with an 
effective date for service connection of May 22, 1991.  In 
March 1997, the veteran filed a notice of disagreement as to 
the issue of entitlement to a higher evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, a 
statement of the case was not issued, and in August 1999, the 
RO continued the 30 percent evaluation for PTSD.  At that 
time, the issue was characterized as one of entitlement to an 
increased rating, and the decision noted that that records of 
medical treatment for PTSD had been received, and had been 
interpreted as a claim for an increased rating.  See also 
November 2000 statement of the case (characterizing the claim 
as a claim for an increased rating).  In May 2002, the RO 
increased the veteran's evaluation to 50 percent, and 
assigned an effective date of September 4, 2001 for the 50 
percent evaluation.  

In summary, the Board granted service connection for PTSD in 
January 1997.  In March 1997 the RO evaluated the veteran's 
PTSD as 30 percent disabling.  The veteran filed a notice of 
disagreement that same month as to the issue of entitlement 
to a higher evaluation.  However, a statement of the case 
(SOC) was not issued until November 2000, and the SOC 
misstated the issue as a claim for an increased rating.  
Under the circumstances, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, the issue is whether 
a rating in excess of 30 percent for PTSD is warranted for 
any period from May 22, 1991 to September 3, 2001, and 
whether a rating in excess of 50 percent is warranted as of 
September 4, 2001.  The Board notes that the RO has granted a 
total rating on the basis of individual unemployability due 
to service- connected disability (TDIU), with an effective 
date of December 1, 2003.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). 

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) (" 
QRDC DSM-IV").  A score between 51 and 60 suggests moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  Id.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. 
§ 4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under DC 9411, a 30 percent evaluation is in order where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

1.  Prior to September 4, 2001

The Board first notes that each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  In this case, the 
claims files contains nothing in the way of evidence of 
psychiatric symptoms prior to the rating period in issue.  In 
this regard, the claims files contain three lay statements in 
which the authors essentially assert that the veteran began 
displaying psychiatric symptomatology during or shortly after 
service in Southwest Asia.  The first post-service medical 
evidence of treatment for psychiatric symptoms is dated in 
January 1992.  The earliest diagnosis of PTSD appears to have 
been in July 1992, characterized as "mild."  

The relevant medical evidence for consideration consists of 
VA outpatient treatment and examination reports, dated 
between 1992 and September 3, 2001.  Overall, the outpatient 
treatment reports show that the veteran began receiving 
treatment for psychiatric symptoms in January 1992 for 
complaints that included sleep difficulties, anxiety, 
nightmares, social avoidance and decreased memory.  His 
medication regime has changed over time, and has included 
Prozac, Ambien and Buspar.  His diagnoses were primarily 
PTSD.  The veteran's GAF scores ranged between 50 and 52.  An 
August 1993 examination report contains a diagnosis of 
chronic, delayed PTSD.  A February 1997 examination report 
contains an Axis I diagnosis of chronic PTSD, and an Axis V 
diagnosis of a GAF score of 50.  

A statement from the veteran's employer, received in February 
2004, indicates that the veteran worked full-time as a 
medical administrator and technician from January 1995 to 
December 1, 2003.  The reasons for the veteran's termination 
were listed as chronic back pain and weakness in lower 
extremities, emotional instability, significant memory 
changes, and poor concentration.  A leave statement is also 
of record, received in August 1994, which shows that he took 
leave on a fairly frequent basis.  The reasons for the leave 
are not provided.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's PTSD.  The veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for not more than a 30 percent rating.  In this 
regard, there is insufficient evidence of such symptoms as 
flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  The medical evidence shows that the veteran's 
PTSD was characterized as "mild" in July and October of 
1992, and "stable" in February 1993, and February and March 
of 1996.  He has always been found to be alert and oriented 
to person, place and time, and there is no evidence of such 
symptoms as hallucinations or delusions.  See e.g., November 
1994 VA examination report; February 1997 VA examination 
report.  Insight and judgment have been found to be adequate.  
See e.g., November 1994 VA examination report; VA outpatient 
treatment reports, dated in August 1999, June of 2000, March 
2001.  Although there are a few reports of suicidal ideation, 
these have been without both intent and plan, and the veteran 
has primarily denied these symptoms.  There have also been 
complaints of impaired memory and concentration, however, a 
February 1998 report indicates that he failed to report for 
testing, and a June 2000 report indicates that the veteran 
refused to schedule an appointment for testing.  In addition, 
his memory has repeatedly been found to be adequate.  See 
e.g., reports dated in September 1998, August 1999, January 
and June of 2000, March 2001.  The veteran's GAF scores have 
primarily denoted moderate symptomatology.  With regard to 
employment, the evidence indicates that he worked full-time 
during the time period in issue, with evidence of leave taken 
between 1991 and 1994 for unspecified reasons.  In this 
regard, the February 2004 statement from the veteran's 
employer shows that he was eventually released from 
employment due to back, lower extremity and psychiatric 
symptoms.  With regard to the veteran's 


employment evidence and his GAF scores, the Board finds that 
when this evidence is weighed together with the other 
evidence of record, particularly the findings as to his 
psychiatric condition and functioning, that the evidence does 
not show that the veteran's symptoms, which include 
nightmares and sleep disturbances, are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 30 percent 
under DC 9411.  See 38 C.F.R. § 4.7. 

2.  As of September 4, 2001

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the veteran's PTSD.  The veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for not more than a 50 percent rating.  In this 
regard, the relevant medical evidence includes VA outpatient 
treatment reports, dated September 4, 2001 and thereafter, 
and a December 2003 psychological evaluation from James R. 
Moneypenny, Ph.D.  This evidence shows that the veteran has 
received treatment for psychiatric symptoms on only four 
occasions: in September 2001, July 2002, April 2003, and 
January 2004.  On each occasion, the following was noted: he 
was oriented to person, place and time; TP (thought 
processes) were relevant and goal-directed or logical; 
insight and judgment were fair; memory was adequate; there 
were no delusions or hallucinations; he denied current 
homicidal or suicidal ideation; he received a GAF score of 
41.  See also October 2002 report from Janelle Van Zandt, M.D 
(noting that the veteran was oriented "times four").  The 
September 2001, July 2002 and January 2004 reports note that 
his speech had regular rhythm and rate (RRR).  The December 
2003 evaluation from Dr. Moneypenny notes that the veteran 
was alert and well-oriented and that he provided a clear and 
coherent account of his background and symptoms.  No odd or 
unusual behaviors or mannerisms were noted.  The report 
states that the veteran's psychological test results were 
felt to be consistent with PTSD.  With regard to his 
employment, as discussed in Part III.B.1., the evidence 
indicates that the veteran worked full-time until December 1, 
2003 (TDIU is in effect as of this date), and that 


he stopped working secondary to both physical and psychiatric 
symptoms.  See also October 2004 VA examination for 
housebound status or permanent need for aid and attendance 
(showing severe physical impairments).  

In summary, although the veteran's GAF scores of 41 denote 
serious symptomatology, the Board finds that when the 
veteran's GAF scores and employment evidence are considered 
together with the other findings in the medical evidence, 
that the criteria for a higher rating have not been met.  
Examples include the aforementioned findings as to 
orientation, memory, speech, thought processes, insight and 
judgment.  Although there are reports of a history of 
suicidal thoughts, there is no evidence of both attempt and 
plan, and in each VA treatment report the veteran denied 
current ideation.  Overall, there is insufficient evidence of 
such symptoms, manifest to the specified degree, as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that a 70 percent 
rating is warranted.  See 38 C.F.R. § 4.130.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms, which include, but 
are not limited to, nightmares, anxiety and sleep impairment, 
are of such severity as to warrant a 70 percent rating.  The 
Board concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411.  See 38 C.F.R. § 4.7.  Accordingly, 
the preponderance of the evidence is against the claim, and 
the claim must be denied.  




IV.  Earlier Effective Date, 50 Percent PTSD Rating

The veteran argues that an earlier effective date is 
warranted for his 50 percent PTSD evaluation.  He argues that 
the VA medical evidence indicates that the correct effective 
date should be in 1999.  See veteran's letter, received in 
September 2002.  

The Board initially notes that determination of whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  See 
Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  In this case, 
the issue of entitlement to an earlier effective date for a 
50 percent PTSD rating is essentially incorporated into the 
higher evaluation issue in Part III.B., as the higher 
evaluation issue involves the assignment of staged ratings 
for PTSD from the date of service connection (i.e., May 22, 
1991) to the present, pursuant to Fenderson.  

In Part III.B., the Board determined that the veteran's PTSD 
is not shown to be more than 30 percent disabling prior to 
September 4, 2001.  The Board's discussion of this issue is 
incorporated herein.  Given the foregoing, the earliest 
possible effective date for the 50 percent rating for the 
veteran's PTSD is September 4, 2001.  See 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the claim must be denied.  


V.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for an eye condition is denied.  

A rating in excess of 10 percent for chronic right knee 
strain is denied.  

Prior to September 4, 2001, a rating in excess of 30 percent 
for PTSD is denied.

As of September 4, 2001, a rating in excess of 50 percent for 
PTSD is denied.  

An effective date prior to September 4, 2001 for the 50 
percent rating for PTSD is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


